Exhibit 10.13

TRADEMARK LICENSE

This Trademark License (the “License”) is entered into this 29th day of
December, 2000 (the “Effective Date”) between Sun Microsystems, Inc., a Delaware
corporation with its principal place of business at 901 San Antonio Road, Palo
Alto, California 94303 (“Sun”) and Inprise Corporation, a Delaware corporation
with a principal place of business at 100 Enterprise Way, Scotts Valley, CA
95066 (“Licensee”).

This License is executed concurrently with or subsequent to Licensee’s entering
into a Sun Community Source License version 2.4 for PersonalJava™ technology,
including such applicable terms from the Software License Agreement No. 80613
between the parties, (collectively “SCSL”) with Sun. The terms and conditions of
this License shall supersede any inconsistent or conflicting terms and
conditions in the SCSL. Capitalized terms not defined herein shall have the
meaning specified in the SCSL.

WHEREAS Sun is the owner of all right, title and interest in the Compatibility
Logo;

WHEREAS Sun wishes to promote and protect the Compatibility Logo in connection
with the Sun’s PersonalJava technology, while maintaining compatibility of
products incorporating an implementation of Sun’s PersonalJava technology;

WHEREAS Licensee wishes to license the Compatibility Logo from Sun for use in
association with products incorporating an implementation of Sun’s PersonalJava
technology;

WHEREAS Licensee has entered into a Sun Community Source License for
PersonalJava technology with Sun, pursuant to which Licensee may have an
obligation to use the Compatibility Logo; and

WHEREAS Sun is willing to permit Licensee to use the Compatibility Logo under
the terms and conditions set forth in this License;

NOW THEREFORE, Sun and Licensee enter into this License on the following terms.

1.0 DEFINITIONS.

1.1     “Compatibility Logo(s)” means the particular Sun Trademark(s) specified
in Exhibit A hereto to be used by Licensee to indicate that Products
implementing a Technology meet the applicable compatibility requirements
specified in the SCSL. Sun shall provide Licensee access to the Compatibility
Logo(s) and instructions for use via Sun’s designated web site upon execution of
this License. Sun may revise the Compatibility Logo(s) from time to time during
the Term.

1.2     “FCS” means first commercial shipment of a production version of a
software or hardware product or technology.

1.3     “For Java Tagline” means the words “For Java” and no other Sun
trademarks.

1.4     “Java Authorized Licensee logo” means the Coffee Cup logo with the words
“Java Autho-

Page 1 of 10

--------------------------------------------------------------------------------


rized Licensee” which Sun makes available for non-Product use pursuant to the
terms of this License. Sun may revise the Java Authorized Licensee logo from
time to time during the Term.

1.5     “Java Logo(s)” means collectively the Compatibility Logo(s) and Java
Authorized Licensee logo.

1.6     “Java Trademark Guidelines” means the graphics standards and usage
guidelines provided by Sun together with the then-current Sun Trademark and Logo
Usage Requirements (currently located at
http://www.sun.com/policies/trademarks.html), as may be revised by Sun during
the Term, and which are incorporated by reference into this License.

1.7     “Product(s)” means Licensee’s product incorporating an executable
version of Compliant Covered Code distributed pursuant to the SCSL Commercial
Use License and Technology Compatibility Kit license.

1.8     “Sun Trademarks” means Sun’s SUN, JAVA, and JINI trademarks and logos
and all SUN, JAVA and JINI based trademarks and logos, including without
limitation JAVA, JAVA COMPATIBLE, the Java Compatible logo, JAVA POWERED, the
Java Powered logo, the Coffee Cup logo, the For Java Tagline and the Java Logos,
whether now in use or adopted in the future.

1.9     “Term” means the term of this License as specified in Section 6. 1.

2.0

TRADEMARKS.


2.1     Grant to Licensee. Subject to all restrictions set forth in the SCSL and
this License, Sun grants to Licensee a worldwide, non-exclusive,
non-transferable, license to:

          a. Compatibility Logo(s): use the Compatibility Logo(s) only in
connection with the marketing, advertising, distribution and/or sale of each
Product that fully meets the requirements of Section 2.6 below;

          b. Java Authorized Licensee logo: use the Java Authorized Licensee
logo on marketing material, trade show material and collateral, whether or not
in connection with a specific Licensee Product, to advertise that Licensee is a
current SCSL licensee provided that the Java Authorized Licensee logo may not be
used on any Product (including media or electronic versions), Product packaging
or Product documentation or other items that accompany Licensee’s shipping
containers;

          c. For Java Tagline: use the For Java Tagline in conjunction with, and
immediately following, the name(s) of each Product that fully meets the
requirements of Section 2.6 below; and

          d. No Other Rights: Licensee is granted no other right, title or
interest in or license to the Java Logo(s), the For Java Tagline, or any other
Sun Trademark for any purpose, and is specifically granted no right to
sublicense the Java Logo(s), the For Java Tagline, or any other Sun Trademarks.

Page 2 of 10

--------------------------------------------------------------------------------


          e. No Limitation on Use. Subject only to the rights specifically
granted to Licensee hereunder, nothing contained in the License shall be
construed to limit or restrict, in any way or manner any right of Sun to
encumber, transfer, license, access, reference or practice any Sun Trademark in
any way for any purpose or use, including without limitation, Sun’s use,
licensing and/or registration of Sun Trademarks anywhere in the world for any
purpose.

          f. Amendment/Replacement of Java Logo(s). Sun reserves the right to
amend the Compatibility Logo(s) and/or the Java Authorized Licensee logo or to
replace them with different logos. Upon Notice from Sun, Licensee shall cease
use of the amended or replaced Java Logo(s) as quickly as reasonably possible on
Product and all material associated with Product. In addition, Licensee shall
not affix the amended or replaced Java Logo(s) to new Product not yet being
manufactured, or to materials associated with such new Product, but instead
shall use the replacement/amended logo(s) supplied by Sun.

2.2     Territory Reduction. Sun may modify the license grant specified in
Section 2.1 above to eliminate any jurisdiction from this License if Sun
reasonably determines that use or continued use of the Java Logo(s) in such
jurisdiction may subject Sun or any third party to legal liability, or may
jeopardize Sun’s rights in the Java Logo(s) or any other Sun Trademark in that
or any other jurisdiction. In such event, as quickly as possible but in no event
later than sixty (60) calendar days after receipt of Notice from Sun, or such
earlier date as required by court or judicial order, Licensee shall cease all
use of the Java Logo(s) in such jurisdiction.

2.3     Recordal Notice. Licensee shall use commercially reasonable efforts to
provide Sun with written notice prior to shipping any Product into or using a
Java Logo in one of the following countries: Israel, South Korea, Liberia, the
People’s Republic of China and the Republic of China (Taiwan); but in no event
later than twenty days after actual shipment of the Product into such countries.
Sun may amend this list of countries at any time by written notice to Licensee.

2.4     Ownership of Sun Trademarks. As between Sun and Licensee, Licensee
acknowledges and agrees that Sun is the sole owner worldwide of all right, title
and interest in and to the Sun Trademarks and all goodwill associated with the
Sun Trademarks, for use on and in connection with computer hardware, software,
peripherals, technologies, services and other related goods and services.
Licensee shall not (a) challenge Sun’s ownership or use of Sun Trademarks; (b)
attempt to register any Sun Trademarks, or any mark or logo substantially
similar thereto; (c) remove, alter, or add to any Sun Trademarks; (d) co-brand
or co-logo its products with any Sun Trademarks; or (e) incorporate any Sun
Trademarks into Licensee’s trademarks, product names, service marks, company
names, domain names, or any other similar designations. If at any time, Licensee
acquires any rights in, or trademark registrations or applications for, the Java
Logo(s) or any other Sun Trademarks by operation of law or otherwise in any
jurisdiction, Licensee will immediately upon request by Sun and at no expense to
Sun, assign such rights, registrations, or applications to Sun, along with any
and all associated goodwill. Licensee’s use of the Java Logo(s) and/or the For
Java Tagline inures solely to Sun’s benefit.

2.5     Further Assurances. Licensee shall assist Sun to the extent reasonably
necessary to protect and maintain the Java Logo(s) worldwide, including, but not
limited to, giving prompt notice to

Page 3 of 10

--------------------------------------------------------------------------------


Sun of any known or potential infringement of the Java Logo(s), gathering and
submitting evidence of use of the Java Logo(s), and cooperating with Sun in
preparing and executing any documents necessary to register the Java Logo(s) or
to record this trademark license, or any other document concerning the license
grant, as may be required by the laws or rules of any country or jurisdiction.
In its sole discretion, Sun may commence, prosecute or defend any action or
claim concerning the Java Logo(s). Sun shall have the right to control any such
litigation, and Licensee shall fully cooperate with Sun in any such litigation,
including the satisfaction of procedural requirements necessary to bring such
litigation in a particular country or jurisdiction. Sun shall reimburse Licensee
for the reasonable costs associated with providing such assistance, except to
the extent that any such costs result from Licensee’s breach of this License.
Licensee shall not commence any action regarding the Java Logo(s), without Sun’s
prior written consent which Sun may withhold in its sole discretion.

2.6     Quality Requirements.

          a. Certification and Audit. Licensee must use the Compatibility Logo
in accordance with the terms of the SCSL. This License applies only to versions
of Products that have successfully completed the compatibility testing in
accordance with the TCK as defined in the SCSL, and which otherwise fully comply
with all other compatibility requirements of the SCSL, including without
limitation any required audit of test results.

          b. At least thirty (30) days prior to Licensee’s distribution of the
first copy of each release of a Product bearing the Compatibility Logo(s),
Licensee shall provide written Notice to Sun confirming that such Product has
successfully completed the compatibility testing in accordance with the TCK as
defined in the SCSL and otherwise fully complies with all other compatibility
requirements of the SCSL. Licensee shall keep written records of such
compatibility testing including without limitation results of such compatibility
testing, for the term of this License plus two (2) years thereafter, and make
such records available to Sun promptly upon written request.

          c. Upon thirty (30) days written notice by Sun no more than two (2)
times per calendar year, Licensee shall permit Sun or its authorized
representative to inspect and test any Product with which the Compatibility Logo
is used to ensure that such Product meets the compatibility requirements of the
SCSL.

          d. Licensee shall give prompt Notice to Sun of any complaint or other
indication by any customer or other third party that any Product bearing the
Compatibility Logo may not meet the compatibility requirements of the SCSL or
any other requirement of the SCSL or this License.

          e. Reputation and Industry Standards. In addition to the other quality
requirements set forth in this Section 2.6, Licensee shall maintain the quality
of the Product on or in connection with which it uses the Java Logo(s) in a
manner consistent with all terms, conditions and requirements set forth in this
License and at a level that meets or exceeds Licensee’s overall reputation for
quality and that is at least commensurate with industry standards. All Product
shall comply with all local and government regulations and requirements of the
country or jurisdiction into which such Product is sold.

2.7     Java Logo Usage, Location and Attribution.

Page 4 of 10

--------------------------------------------------------------------------------


          a. Licensee must use the Java Logo(s) only in the exact form of
approved camera-ready artwork or electronic artwork received from Sun or Sun’s
designee.

          b. Licensee’s use of the Java Logos and all other Sun Trademarks shall
comply with the then current Java Trademark Guidelines, which Sun may modify
from time to time.

          c. Wherever Licensee displays a Java Logo, it must also display its
own corporate name and logo, and shall display the Java Logo (i) in a size and
style less prominent than, and separately from any of, Licensee’s own names,
marks or logos, (ii) separately from any other name, mark or logo, (iii)
accompanied by a ™ symbol, and (iv) when using the Compatibility Logo, in such a
manner that it is clear that the Compatibility Logo refers only to the specific
Product which has met the compatibility requirements of the SCSL and not any
other product of Licensee or any third party. Specifically, when the Product
with which the Compatibility Logo is used is bundled with other Licensee or
third-party products that do not meet the compatibility requirements of the
SCSL, Licensee shall always display the Compatibility Logo in such a manner that
it is clear, in Sun’s sole discretion, that the Compatibility Logo refers only
to Product (that has met the compatibility requirements) and not to any product
in the bundle which has not met the compatibility requirements.

          d. Licensee shall display the Compatibility Logo(s): (i) for tangible
Product media: on external Product packaging, on the accompanying documentation
and the media containing the Product (disk, CD-ROM, tape, etc.); (ii) for
on-line versions of the Product: on web pages featuring information about the
Product in GIF images that point to the current Sun page on Java Technologies
(http://java.sun.com) via hypertext link; (iii) for both tangible media and
on-line versions of the Product, on splash screens appearing upon launch of the
Product and in general Product information screens (e.g., “About”, “Help”,
“Info”); and (iv) on tangible marketing collateral featuring the Product,
including advertisements and datasheets.

          e. Licensee may begin use of the Compatibility Logo(s) in advance of
FCS of a Licensee Product to begin production packaging and preparation, however
Licensee may not distribute Product with the Compatibility Logo(s) without
otherwise complying with the terms of this License, including but not limited
to, the quality requirements set forth in Section 2.6 above.

          f. Licensee shall legibly display the following trademark legend on
all materials in or on which Licensee displays the Java Logo(s) and/or the For
Java Tagline:

          “Java and all Java-based trademarks and logos are trademarks or
registered trademarks of Sun Microsystems, Inc. in the U.S. and other
countries.”

          g. Upon written Notice by Sun, Licensee shall, within thirty (30)
calendar days, rectify any non-compliance of the Product and associated
materials with the requirements in this Section 2.7 and give Notice to Sun of
the specific modifications or steps taken to ensure compliance.

3.0     DISCLAIMER OF WARRANTY. Sun licenses the Java Logo(s) to Licensee on an
“AS IS” basis. SUN MAKES NO WARRANTIES OF ANY KIND RESPECTING THE JAVA LOGO(S),
INCLUDING THE VALIDITY OF SUN’S RIGHTS IN THE JAVA LOGO(S) IN

Page 5 of 10

--------------------------------------------------------------------------------


ANY COUNTRY OR JURISDICTION, AND ALL REPRESENTATIONS AND WARRANTIES, INCLUDING
ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT OF THE JAVA LOGO(S) ARE HEREBY DISCLAIMED.

4.0

LIMITED INDEMNITY.


4.1     In the event Licensee receives a claim of infringement with respect to
the Java Logo(s) in any country or jurisdiction, Sun shall at its election, and
as Licensee’s sole and exclusive remedy, either: (i) release Licensee from
further obligation to include the Compatibility Logo on Products distributed in
such country or jurisdiction until such claim is satisfactorily resolved, and/or
(ii) provided Licensee is not in breach of this License, defend and indemnify
Licensee with respect to such claim and pay all damages awarded by a court of
competent jurisdiction, or such settlement amount negotiated by Sun,
attributable to such claim, provided that Licensee: (a) provides notice of the
claim promptly to Sun; (b) gives Sun sole control of the defense and settlement
of the claim; (c) provides to Sun, at Sun’s expense, all available information,
assistance and authority to defend; and (d) has not compromised or settled such
proceeding without Sun’s prior written consent.

4.2     THIS SECTION 4 STATES THE ENTIRE LIABILITY OF SUN WITH RESPECT TO
INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS RELATED TO THE JAVA LOGO(S).
SUN SHALL HAVE NO OTHER LIABILITY WITH RESPECT TO INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY AS A RESULT OF USE, LICENSE, OR DISTRIBUTION
OF PRODUCTS OR JAVA LOGO(S).

5.0     LIMITATION OF LIABILITY. Except for the express undertaking to indemnify
provided in Section 4 and/or breach of Sections 2.4, 2.6, or 2.7:

a. Each party’s liability to the other for claims relating to this License,
whether for breach or in tort, shall be limited to the license fees paid by
Licensee under the SCSL.

b. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH OR ARISING OUT OF
THIS LICENSE (INCLUDING LOSS OF PROFITS, USE, DATA, OR OTHER ECONOMIC
ADVANTAGE), NO MATTER WHAT THEORY OF LIABILITY, EVEN IF EITHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES. FURTHER, LIABILITY
FOR SUCH DAMAGE SHALL BE EXCLUDED, EVEN IF THE EXCLUSIVE REMEDIES PROVIDED FOR
IN THIS LICENSE FAIL OF THEIR ESSENTIAL PURPOSE. The provisions of this Section
5.0 allocate the risks under this License between Sun and Licensee and the
parties have relied upon the limitations set forth herein in determining whether
to enter into this License.

6.0

TERM AND TERMINATION.


6.1     Term. This License shall begin on the Effective Date and continue until
Licensee is no longer authorized to distribute Products pursuant to the SCSL,
unless earlier terminated. In addition to termination resulting from termination
of the SCSL, termination is permitted either for

Page 6 of 10

--------------------------------------------------------------------------------


breach of this License or the SCSL (a) upon thirty (30) days written notice to
the other party and an opportunity to cure within such thirty (30) day period,
or (b) immediately upon notice if such breach, by its nature, cannot be
remedied.

6.2     Obligations Upon Termination. Upon termination of this License, Licensee
shall promptly cease use, display and distribution of all Products and materials
containing the Java Logo(s) and/or the For Java Tagline. All rights and licenses
granted to Licensee shall terminate upon such termination.

6.3     No Liability for Expiration or Lawful Termination. Neither party shall
have the right to recover damages or to indemnification of any nature, whether
by way of lost profits, expenditures for promotion, payment for goodwill or
otherwise made in connection with the business contemplated by this License, due
to the expiration or permitted or lawful termination of this License. EACH PARTY
WAIVES AND RELEASES THE OTHER FROM ANY CLAIM TO COMPENSATION OR INDEMNITY FOR
TERMINATION OF THE BUSINESS RELATIONSHIP UNLESS TERMINATION IS IN MATERIAL
BREACH OF THIS LICENSE.

6.4     No Waiver. The failure of either party to enforce any provision of this
License shall not be deemed a waiver of that provision. The rights of Sun under
this Section 6.0 are in addition to any other rights and remedies permitted by
law or under this License.

6.5     Survival. The parties’ rights and obligations under Sections 2.4, 2.5,
2.6(b), 3.0, 4.0, 5.0, 6.2, 6.3, 6.4, 6.5, 6.6 and 7.0 shall survive termination
of this License.

6.6     Irreparable Harm. Notwithstanding the limitation of liability set forth
in Section 5.0 above, Licensee agrees that a material breach of Section 2.0, 6.2
or 7.6 is likely to cause irreparable harm to Sun, the extent of which would be
difficult to ascertain and for which damages would not be an adequate remedy.
Therefore, in addition to its rights and remedies otherwise available at law,
including, without limitation, the recovery of damages for breach of this
License, Sun shall be entitled to (a) immediate equitable relief, specifically
including, but not limited to, both interim and permanent restraining orders and
injunctions, and (b) to such other and further equitable relief as the court may
deem proper under the circumstances.

7.0

MISCELLANEOUS.


7.1     Notices. All written notices required by this License must be delivered
in person or by means evidenced by a delivery receipt and will be effective upon
receipt by the persons at the addresses specified below.

Sun   Licensee           Sun Microsystems, Inc.  Inprise Corporation  901 San
Antonio Road  100 Enterprise Way  Palo Alto, California 94303  Scotts Valley, CA
95066  Attn.: Software Vice President, Sales  Attn.: VP & GM Java Products
Group  cc: Software Group Legal Department  cc: Borland General Counsel  cc:
Trademarks & Brands Legal Dept 

Page 7 of 10

--------------------------------------------------------------------------------


7.2     Partial Invalidity. If any of the above provisions are held to be in
violation of applicable law, void, or unenforceable in any jurisdiction, then
such provisions are herewith waived or amended to the extent necessary for the
License to be otherwise enforceable in such jurisdiction. However, if in Sun’s
opinion deletion or amendment of any provisions of the License by operation of
this paragraph unreasonably compromises the rights or increase the liabilities
of Sun or its licensors, Sun reserves the right to terminate the License.

7.3     Language. This License is in the English language only, which language
shall be controlling in all respects, and all versions of this License in any
other language shall be for accommodation only and shall not be binding on the
parties to this License. All communications and notices made or given pursuant
to this License, and all documentation and support to be provided, unless
otherwise noted, shall be in the English language.

7.4     Governing Law. This License is made under and shall be governed by and
construed under the laws of the State of California, regardless of its choice of
laws provisions.

7.5     Disclaimer of Agency. The relationship created hereby is that of
licensor and licensee and the parties hereby acknowledge and agree that nothing
herein shall be deemed to constitute Licensee as a franchisee of Sun. Licensee
hereby waives the benefit of any state or federal statutes dealing with the
establishment and regulation of franchises.

7.6     Assignment and Change in Control. This License may not be assigned or
transferred by either party without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed, except that
Sun may assign or transfer this License to a majority-owned subsidiary.

7.7     Construction. This License has been negotiated by Sun and Licensee and
by their respective counsel. This License will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either party.

7.8     Force Majeure. Neither party shall be liable to the other party for
non-performance of this License, if the non-performance is caused by events or
conditions beyond that party’s control and the party gives prompt notice under
Section 7.1 and makes all reasonable efforts to perform.

7.9     Section References. Any reference contained herein to a section of this
License shall be meant to refer to all subsections of the section.

7.10    No Modification. Licensee represents and warrants that it has not
modified the terms of this License as provided by Sun in any way, and is signing
the version of this License available from Sun on the date Licensee has signed
below.

Page 8 of 10

--------------------------------------------------------------------------------


7.11    Complete Understanding. This License constitutes and expresses the
final, complete and exclusive agreement and understanding between the parties
with respect to the Java Logo(s) and the For Java Tagline and supersedes all
previous communications, representations or agreements, whether written or oral,
with respect thereto. This License may not be modified, amended, rescinded,
canceled or waived, in whole or part, except by a written instrument signed by
the parties.

IN WITNESS WHEREOF, the parties have caused this License to be executed by their
duly authorized representatives.

Sun:       Licensee:     By:  /s/ Sheila R. Kerr

--------------------------------------------------------------------------------

  By:  /s/ Keith E. Gottfried

--------------------------------------------------------------------------------

   (for Neal Civjan)         Name:  Sheila R. Kerr  Name:  Keith E. Gottfried   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

(Print or Type)      (Print or Type)          Senior Vice President, General
Title:  Manager, Sales OPS  Title:  Counsel & Corporate Secretary   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  Date:  12/29/00  Date:  12/29/00   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Page 9 of 10

--------------------------------------------------------------------------------


Exhibit A
Current Sun Trademarks and Compatibility Logos



PersonalJava Compatible

Page 10 of 10

--------------------------------------------------------------------------------